Title: To George Washington from William Irvine, 21 May 1782
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Fort Pitt May 21st 1782
                        
                        A number of the principal people of this Country made application to me about two Weeks since, for my consent
                            to their collecting a body of Volunteers to go against Sanduskey, which I agreed to on these express conditions that they
                            did not mean to extend their settlements nor had any thing in View but to harrass the Enemy with an intention to protect
                            the frontier; and that any conquests they might make should be in behalf and for the United States, that they would be
                            governed by Military Law, as Militia, that they must collect such numbers as might probably be successfull, and last, that
                            they would Equip themselves, and Victual, at their own expence—They are Accordingly assembling this day at the Kings
                            Bottom, all on Horseback with thirty days provision—They have Asked of me Only a few Flints and a small supply of Powder.
                        As they will Elect their Officers, I have taken some pains to get Colonel Crawford appointed to Command,
                            & hope he will be, he lift me yesterday on his way down to the place of Rendezvous, he does not wish to go with a
                            smaller number than four hundred, whether this number will assemble I can not say, he pressed me for some Officers, I have
                            sent with him Lieutenant Rose my Aid De Camp, A very Vigilant Active Brave young Gentleman well Acquainted with service,
                            and A Surgeon, these two are all I could venture to spare—several were solicitous for my going, but I did not think my
                            self at liberty consistent with the Spirit of Your Excellencys Instructions, nor are we in such a situation that I could
                            take a single Continental Soldier along, particularly as the Volunteers are all mounted—If their number exceeds three
                            hundred I am of Opinion they may succeed, as their march will be so rapid they will probably in a great degree effect a
                            surprise.
                        I can not find a man in this Country who has a tolerable knowledge of the road to Niagara, there are numbers
                            who are acquainted to the heads of Aligany from thence I think, the people of the State of New York are better acquainted
                            than any this way. I have the honor to be with perfect Respct Sir Your Excellencys Most Obedient and Most Humble Servant
                        
                            Wm: Irvine

                        
                    